DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
The rejection under 35 US 103 over James (WO 2009/109273) in view of Van Mol (WO 2008/127110; see also, US 2010/0108524) is reinstated.
A new rejection is made under 35 USC 103 over Lang (WO 2009/143132).
A new rejection is made under 35 USC 103 over James (WO 2009/109273) in view of Van Mol (WO 2009/127110; see also, US 2010/0108524), and further in view of Lang (WO 2009/127110).
Claim Rejections - 35 USC § 103
Claims 34, 36-39, and 44-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (WO 2009/109273) in view of Van Mol (WO 2008/127110; see also, US 2010/0108524).
The US document is cited for Van Mol.
With respect to claims 34, 36-39, and 44-69, James teaches the following subformula L1 (substituted pentacenes) as a very preferred compound [18:32-20:18]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The A in the above formula is silicon or germanium, and the R moieties in the above subformula correspond to or include the R moieties in the presently claimed and elected formula M1a.  Solvents and solvent blends are taught [14:34-15:29].  Parameters of the formulation are taught as well [11:24-14:10]. 
	Processes of preparing an organic electronic (OE) device are taught [7:9-14].    Low viscosities of less than 10 cP (mPas) are taught for certain coating processes [2:22-24] which would include the 1-9 mPas presently claimed.  Boiling temperatures of less than 400°C are taught as well [7:2].
	James teaches viscosities of > 10 cP (mPas) at 25°C [6:35-36] for some examples whereas present claim 34 requires a viscosity of 1-9 mPas (cP) at 25°C.  (As noted by the applicant, the units of mPas are equivalent to those of cP.)  Nevertheless, James also teaches and exemplifies viscosities of < 10 cP (mPas) [2:22-24; 15:13-22; 32:29-32; and 33:1].  James further specifically teaches that processes such as spin coating require those lower viscosities [2:22-24].  Nonpreferred and alternative embodiments still constitute prior art.  MPEP 2123, II. 
	James does not appear to explicitly teach the step of slot dye coating.  
	Van Mol teaches processes for preparing organic electronic devices [0010].  The reference further teaches coating processes such as spin coating and slot dye coating [0138].
It would have been obvious for a process to have the presently elected and claimed compounds, organic solvents, and viscosities as taught by James, in the process of slot dye coating, as taught by Van Mol, because the references teach processes with the presently claimed and elected compound and organic solvents.  As noted above, James teaches that processes such as spin coating require viscosities below 10 mPas and Van Mol teaches both spin coating and slot dye coating.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 34, 36-39, 44-63, and 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (WO 2009/143132).
With respect to claims 34, 36-39, 44-63, and 65-69, Lang teaches a process of preparing an organic electronic device with a slot die coating step [Abstract; 1:10-15].  A formulation of organic semiconducting materials (compounds) [5:31] has one or more organic solvents [17:31-20:26].  The viscosity is 1-100 cp [13:2], which of course is measured at 25°C.  The solvents would include those with boiling points of at most 400°C.  See, for example, toluene at p. 10 of the present Specification and p. 18, line 13, of Lang.  The formulation is applied as a layer on a substrate [7:19, 20].  The substrate is dried [5:1], that is, the solvent is removed.  Other conditions are taught throughout the reference.
It is noted that Lang refers to a “slot die coating” whereas the present claims refer to “slot dye coating”.  The “die” in the reference is considered to be equivalent to the “dye” presently claimed.
Some “picking and choosing” may be required to arrive at the presently claimed invention.
Still, Lang teaches a process of preparing an organic electronic device with a slot die (dye) coating step [Abstract; 1:10-15].  A formulation of organic semiconducting materials (compounds) [5:31] has one or more organic solvents [17:31-20:26].  The viscosity is 1-100 cp [13:2], which of course is measured at 25°C.  The solvents would include those with boiling points of at most 400°C.  See, for example, toluene at p. 10 of the present Specification and p. 18, line 13, of Lang.  The formulation is applied as layer [7:19, 20].  The substrate is dried [5:1], that is, the solvent is removed.  Other conditions are taught throughout the reference.
It would have been obvious for a process of preparing an organic electronic device with a slot die (dye) coating step, as taught by Lang, to have viscosities within those presently claimed, as also taught by Lang, because the reference is directed to the preparation of organic electronic devices.  The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d 904.  See also, MPEP 2143.02.
Claims 34, 36-39, and 44-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (WO 2009/109273) in view of Van Mol (WO 2008/127110; see also, US 2010/0108524), and further in view of Lang (WO 2009/143132). 
James, Van Mol, and Lang are discussed above.
Lang further documents the fact that viscosities for slot die (dye) coating may be carried out at viscosities of 1-100 cP, which encompasses the viscosities presently claimed.
It would have been obvious for a process of preparing an organic electronic device with a slot die (dye) coating step, as taught by James and Van Mol, to have viscosities within those presently claimed, as taught by Lang, because the references are directed to the preparation of organic electronic devices.  The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d 904.  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed August 3, 2022, have been carefully considered but, to the extent understood, are not found to be persuasive.  See the above Status of Prosecution.
With respect to the rejection under 35 USC 103 over James in view of Van Mol, the applicant argues that James does not disclose a process including a formulation that has a viscosity in the range of 1 to 9 mPas (cP) and actually “teaches away” from the claimed invention.  The argument is not persuasive.  James also teaches and exemplifies viscosities of < 10 cP (mPas) [2:22-24; 15:13-22; 32:29-32; and 33:1].  James further specifically teaches that processes such as spin coating require those lower viscosities [2:22-24].  Nonpreferred and alternative embodiments still constitute prior art.  MPEP 2123, II.  
The applicant asserts:  “In the Background section of James, the reference teaches the formulations having low viscosity (<10 cP) are only used for spin coating and standard IJP techniques.”  The Board addressed a similar assertion at p. 4 of its December 16, 2019 decision:

    PNG
    media_image2.png
    455
    594
    media_image2.png
    Greyscale

The applicant notes that James teaches viscosities greater than > 10 cP for gravure printing and flexographic printing [2:4-6].  The applicant then apparently proposes that the reference teaches away from lower viscosities for slot dye coating.  The fact remains, however, that James does not teach or suggest higher viscosities for slot dye coating.  James explains at [2:22-24]:

    PNG
    media_image3.png
    85
    557
    media_image3.png
    Greyscale

With the language “e.g.” (for example), James does not state that only spin coating and standard IPJ techniques can have viscosities below 10 cP.  Other techniques may have lower viscosities as well.
The applicant argues that James fails to teach slot dye coating.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the previous Office Action and repeated above, the secondary reference, Van Mol, teaches processes for preparing organic electronic devices and further teaches coating processes such as spin coating and slot dye coating [0138].  The applicant also argues that Van Mol fails to teach viscosity levels, but again, the references are not attacked individually.  James is cited for its teachings on low viscosity levels.
	In the Notice of Allowability, sent June 6, 2022, this examiner allowed the claims to a process wherein the formulation is applied by gravure printing or flexographic printing.  James explicitly states that those two printing techniques have higher viscosities.  By contrast, slot dye coating was deleted to overcome the rejection under 35 USC 103 over James in view of Van Mol.
	New grounds of rejection are discussed above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761